Exhibit 10.14.4

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of September 12, 2012, by and among FIRST SOUTHWEST HOLDINGS,
LLC, a Delaware limited liability company (“Employer”), PLAINS CAPITAL
CORPORATION, a Texas corporation (the “Company”) and HILL A. FEINBERG
(“Executive”) for purposes of amending that certain Employment Agreement dated
as of December 18, 2008, by and among Employer, the Company and Executive, as
amended by that certain First Amendment to Employment Agreement by and among
Employer, the Company and Executive dated as of March 2, 2009 (collectively, the
“Agreement”).  Terms used in this Amendment with initial capital letters that
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement.

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
by and among the Company, Hilltop Holdings Inc., a Maryland corporation
(“Purchaser”), and Meadow Corporation, a Maryland corporation and a direct,
wholly-owned subsidiary of Purchaser (“Merger Sub”), dated as of May 8, 2012
(the “Merger Agreement”), pursuant to which the Company will, on the terms and
subject to the conditions set forth in the Merger Agreement, merge with and into
Merger Sub, with Merger Sub as the surviving entity (the  “Merger”); and

 

WHEREAS, pursuant to Section 6.5(e) of the Merger Agreement and Schedule
6.5(e) of the Company Disclosure Schedule (as defined in the Merger Agreement),
the Company must use its reasonable best efforts to cause certain of the
employment agreements of the Company and its employees to be amended prior to
the Closing Date (as defined in the Merger Agreement) in a manner that would
extend the term of such employment agreements to a date that is the second
anniversary of the Closing Date and eliminate the automatic renewal feature of
such employment agreements upon the applicable anniversary date, such that as of
the Closing Date, the term of each employment agreement shall expire on the
second anniversary of the Closing Date; and

 

WHEREAS, the parties desire to amend the Agreement in accordance with
Section 6.5(e) of the Merger Agreement and Schedule 6.5(e) of the Company
Disclosure Schedule, contingent upon and effective only upon the Closing (as
defined in the Merger Agreement) of the Merger (the “Effective Time”); and

 

WHEREAS, the parties further desire to amend the non-competition provisions of
the Agreement effective only upon the Closing to provide that the Executive is
subject to the non-competition provisions during the Term of this Agreement, and
for a period of one (1) year following the earlier of (i) his Termination of
Employment or (ii) the termination of this Agreement; and

 

WHEREAS, the parties further desire to amend the bonus provisions of the
Agreement effective only upon the Closing to (i) eliminate the guaranteed bonus
provisions and (ii) clarify who determines the annual bonus, in each case
pursuant to Section 3(b) of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties agree
as follows:

 

1.                                      Section 3(b) is amended, effective as of
the Effective Time, by deleting said Section in its entirety and substituting in
lieu thereof the following new Section 3(b):

 

--------------------------------------------------------------------------------


 

Bonus. Subject to Section 17 below, Executive shall be eligible to receive an
annual bonus for each year ending during the term of this Agreement as shall be
determined by the Board of Directors of Hilltop Holdings Inc. (the “Board”) or
whomever is delegated such authority by the Board (the “Incentive Bonus”). The
Incentive Bonus shall not be based upon performance criteria that would
encourage Executive to take any unnecessary and excessive risks that threaten
the value of Employer, and Employer expressly discourages Executive from taking
such risks.  Notwithstanding the foregoing, during any period that Employer is
subject to Section 111(b) of the Emergency Economic Stabilization Act of 2008
(“EESA”): (1) in the event Employer (or the Compensation Committee of the
Company) determines, in its sole discretion, that Executive has taken any
unnecessary and excessive risks, Employer may reduce all or any portion of the
Incentive Bonus to which Executive has obtained a legally binding right pursuant
to this Section 3(b); and (2) in the event Employer (or the Compensation
Committee of the Company) determines, in its sole discretion, that Executive has
been paid or has obtained a legally binding right to an Incentive Bonus pursuant
to this Section 3(b) that is based on materially inaccurate financial statements
and any other materially inaccurate performance metric criteria, Executive must
pay Employer an amount equal to such Incentive Bonus immediately after Executive
receives notice of such misstatement (or forfeit receipt of such Incentive Bonus
if the Incentive Bonus has not been paid).  Any bonus payable under this
Section 3(b) shall be paid on or before March 15 of the year following the year
for which the bonus is payable.

 

2.                                      Section 4 is amended, effective as of
the Effective Time, by deleting said Section in its entirety and substituting in
lieu thereof the following new Section 4:

 

4.                                      Term of Agreement.  This Agreement shall
become effective and binding immediately upon its execution and shall remain in
effect until the date that is the second anniversary of the “Closing Date” as
defined in that certain Agreement and Plan of Merger by and among the Company,
Hilltop Holdings Inc., a Maryland corporation, and Meadow Corporation, a
Maryland corporation, dated as of May 8, 2012 (such second anniversary date
being referred to herein as, the “Term Date”).  Unless the parties agree in
writing to extend the term of this Agreement at any time on or before the Term
Date, this Agreement shall expire on the Term Date.  It is the intent of the
parties hereto that certain provisions of this Agreement, such as Sections
5(a)(ii), 10, 11, 12, 13, 14, 15 and 16, by their terms shall survive and remain
effective after the termination of this Agreement.

 

3.                                      Section 15 is amended, effective as of
the Effective Time, by deleting said Section in its entirety and substituting in
lieu thereof the following new Section 15:

 

15.                               Non-Competition. Ancillary to his promise to
protect the Confidential Information of Employer, Executive agrees that during
the Term of this Agreement, and for a period of one (1) year following the
earlier of (i) his Termination of Employment or (ii) the termination of this
Agreement, Executive shall not engage or invest in, own, manage, operate,
finance, control, participate in the ownership, management, operation, financing
or control of, be employed by, associated with or in any manner connected with,
lend Executive’s name or any similar name to, lend Executive’s credit to or
render services or advice to any business that provides services of investment
banking, consumer banking, commercial banking, financial advisory services,
mortgage banking, residential mortgage brokerage, commercial mortgage brokerage,
equipment leasing, personal property leasing, personal insurance,

 

2

--------------------------------------------------------------------------------


 

commercial insurance, title insurance or other financial services of any type
whatsoever anywhere within the state of Texas; provided, however, Executive may
purchase or otherwise acquire up to (but not more than) one percent (1%) of any
class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934.

 

Executive further acknowledges that:

 

(a)                                 The services to be performed by Executive
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character;

 

(b)                                 Employer’s business is statewide in scope
and its products and services are marketed throughout the state of Texas;

 

(c)                                  Employer competes with other businesses
that are or could be located in any part of the state of Texas; and

 

(d)                                 The provisions of this Section 15 are
reasonable and necessary to protect Employer’s business.

 

4.                                      The parties to this Amendment have read
this Amendment, understand it and voluntarily accept its terms and the parties
agree that there shall not be strict interpretation against either party in
connection with any review of this Amendment in which interpretation thereof is
an issue.  Executive further acknowledges that:  (i) this Amendment is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Company or any of its affiliates; (ii) this entire Amendment is written in a
manner calculated to be understood by Executive; (iii) Executive knowingly
consents to all changes set forth in this Amendment, including for purposes of
Good Reason (as defined in the Agreement); and (iv) Executive is fully aware of
the legal and binding effect of this Amendment.

 

5.                                      Except as amended hereby, the Agreement
shall continue in full force and effect.

 

* * * * * * * *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

HILL A. FEINBERG

 

PLAINS CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

Executive:

/s/ HILL A. FEINBERG

 

By:

/s/ ALAN B. WHITE

 

 

 

 

 

Date:

9/12/2012

 

Its:

Chairman and CEO

 

 

 

 

 

 

 

 

Date:

9/17/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST SOUTHWEST HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ HILL A. FEINBERG

 

 

 

 

 

 

 

 

Its:

CEO

 

 

 

 

 

 

 

 

Date:

9/12/2012

 

4

--------------------------------------------------------------------------------